Case 2:21-cv-00189-JCC Document 1 Filed 02/11/21 Page 1 of 12




                                              2:21-cv-00189 JCC
Case 2:21-cv-00189-JCC Document 1 Filed 02/11/21 Page 2 of 12
Case 2:21-cv-00189-JCC Document 1 Filed 02/11/21 Page 3 of 12
Case 2:21-cv-00189-JCC Document 1 Filed 02/11/21 Page 4 of 12
Case 2:21-cv-00189-JCC Document 1 Filed 02/11/21 Page 5 of 12
Case 2:21-cv-00189-JCC Document 1 Filed 02/11/21 Page 6 of 12
Case 2:21-cv-00189-JCC Document 1 Filed 02/11/21 Page 7 of 12
Case 2:21-cv-00189-JCC Document 1 Filed 02/11/21 Page 8 of 12
Case 2:21-cv-00189-JCC Document 1 Filed 02/11/21 Page 9 of 12
Case 2:21-cv-00189-JCC Document 1 Filed 02/11/21 Page 10 of 12
Case 2:21-cv-00189-JCC Document 1 Filed 02/11/21 Page 11 of 12
Case 2:21-cv-00189-JCC Document 1 Filed 02/11/21 Page 12 of 12
